Order issued November 29, 2012




                                                In The




                                        No. 05-12-00280-CR
                                        No. 05-12-00281-CR
                                        No. 05-12-00282-CR


                           LARRY MICHELLE SCHULZ, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                                            ORDER

                           Before Justices Bridges, O’Neill, and Murphy

        Based on the Court’s opinion of this date, we set aside the trial court’s restitution order

and remand the cases to the trial court for a hearing to determine the proper amount of

restitution.

        We ORDER the trial court to transmit a record of the proceedings, including the new

written restitution orders, to this Court within THIRTY DAYS from the date of this order.

        The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the record of the

restitution hearing is received, whichever is earlier.


                                                         DAVID L. BRIDGES
                                                         JUSTICE